Citation Nr: 9901774	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  94-26 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for right thoracic 
empyema due to pneumonia, with residuals of a thoracotomy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veterans claim of 
service connection for PTSD, assigned a 10 percent disability 
rating for PTSD, and denied an increased rating claim for 
empyema.  

(The issue of entitlement to an increased rating for empyema 
with residuals of a thoracotomy will be addressed in the 
REMAND that follows this decision.)


FINDINGS OF FACT

1.  The veterans PTSD is manifested by moderately 
debilitating problems with tension, anxiousness, 
apprehension, a depressed mood, and impairment of long-term 
memory and concentration.  

2.  The veteran does not experience occupational and social 
impairment due to PTSD to the point of experiencing 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.



CONCLUSION OF LAW

An increased rating for PTSD is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record on appeal shows the veteran was first 
diagnosed with PTSD at an August 1993 VA examination.  The 
examiner reported the veterans complaints of occasionally 
having memories about World War II which made him depressed.  
The veteran also complained of awakening two to three times a 
night because of nightmares about the war (sometimes 
perspiring), being startled excessively by loud noises, and 
being uncomfortable in crowded conditions.  The veterans 
social history included the fact that he had never been 
married, and that he had lived alone since his sister died in 
1991.  He had not had any prior psychiatric treatment; he 
dealt well with others when engaged in a hobby (flying radio-
controlled airplanes), and he claimed that he had always 
functioned well.  

On examination in August 1993, the veteran was alert and 
oriented in all three spheres; his affect was normal; he 
exhibited no disturbance of his mental stream, thoughts, or 
perceptions; his memory and concentration were intact; his 
intellect was average; his insight and judgment were 
adequate.  However, it was also reported that he was 
moderately tense, moderately apprehensive, and his mood was 
depressed.  The diagnosis was mild and chronic PTSD.

The veteran gave testimony in August 1994 at a personal 
hearing held at the RO.  He testified regarding his stressful 
experiences in service, and he reported that, following 
service, he isolated himself.  However, despite the 
foregoing, he only recently started receiving treatment for 
his PTSD--twice at a VA Medical Center (VAMC) and once the 
previous year from a private physician.  The veteran also 
reported that he intended to obtain additional treatment in 
the future through VA.  The veteran characterized his current 
problems to be with his nerves, including thinking too much 
about his experiences in service.  The veteran testified that 
his intrusive memories were also triggered by images of war 
on television.  He said that he lived alone and took care of 
himselfthat he cooked, ate, and cleaned for himself 
adequately.  Lastly, the veteran reported that, except for 
his immediate neighbor, he did not socialize with anyone in 
the neighborhood despite having lived there for 35 years.  

Thereafter, at a January 1997 VA examination, the veteran 
complained of periodic nervousness that was sometimes 
triggered by images of war or blood on television.  
Additionally, he reported that he had no history of 
psychiatric treatment until approximately one year earlier, 
at which time he was treated on two occasions at a VAMC for, 
among other things, his nerves.  The veteran indicated that 
he had worked for 45 years as a truck repairman.  He also 
stated that his memories of the war had not interfered with 
his job performance.  The veteran reported that he spent his 
days building model airplanes and socializing with friends 
and family.

On examination, he was alert and oriented in all three 
spheres.  The veteran denied hallucinations, delusions, 
suicidal ideation, or homicidal ideation.  However, it was 
also reported that he was moderately tense, moderately 
anxious, and his mood was euthymic.  Additionally, although 
he tended to ramble, his speech was consistent with his age.  
Moreover, although his immediate memory was 3/3, after three 
minutes, he could not remember any of the words he was asked 
to remember.  Furthermore, he had difficulty with 
concentration and his abstractions were concrete.  Lastly, 
the examiner opined that the veterans cognitive functioning 
was consistent with the aging process and his insight and 
judgment were adequate.  His Global Assessment of Functioning 
score (GAF) was 75.  The diagnosis was mild PTSD.

More recently, at a January 1998 VA examination, he reported 
that memories of his experiences during service continued to 
bother him and that these memories were also triggered by 
images of war on television or in pictures.  He also reported 
that he was somewhat forgetful.  Additionally, he reported 
that, since his brother and sister had passed away, he had 
been alone.  Moreover, he stated that he sometimes felt 
mildly anxious for no known reason.  He reported that he had 
periodic problems with his sleep.  He indicated that, 
following service, he worked for over 30 years in a repair 
shop with his brother until his retirement at age 67.  

On examination, he was alert, oriented in all three spheres, 
and had a conventional appearance.  His speech was relevant 
and coherent.  There was no evidence of a formal thought 
disorder.  He denied having hallucinations or delusional 
thinking.  He also denied having suicidal ideation or 
homicidal ideation.  Additionally, his insight and judgment 
were both fair.  However, it was also reported that his mood 
was mildly anxious and his affect was somewhat constricted, 
but generally appropriate.  Furthermore, his memory and 
concentration were mildly impaired, especially under 
stress.  His GAF score was 70.  The examiner opined that the 
veteran had mild symptoms of PTSD in terms of memories of 
the war and feelings of anxiety, nervousness, and autonomic 
arousal.  Additionally, the examiner stated that the 
foregoing problems had led to slight impairment in his 
social and interpersonal functioning.  The diagnosis was 
mild and chronic PTSD.

Analysis

Before specifically addressing the question of the propriety 
of an increased rating, it should be pointed out that the 
schedular criteria by which psychiatric disability is rated 
changed during the pendency of the veteran's appeal to the 
Board.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective Nov. 7, 1996).  Therefore, adjudication of the 
claim for an increase must now include consideration of both 
the old and new rating criteria.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  This rule of adjudication requires that the 
criteria most favorable to the veteran's claim be used.  Id.  
(The Board notes the veteran was advised of the new criteria 
in the most recent supplemental statement of the case.)

Under the new schedular criteria, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent rating is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  61 Fed. Reg. 52701, 52702 (Oct. 8, 1996) 
(codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998)).  

The criteria in effective prior to those listed above provide 
for a 50 percent rating when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; reliability, flexibility and 
efficiency levels being so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assignable when the disability causes definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; and with psychoneurotic symptoms 
which result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  And, a 10 percent rating is 
assignable when the disability causes mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

Since the Board must consider whether the veteran would 
qualify for an increased rating under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.  

As noted above, at the veteran's most recent VA examination 
(January 1998), his social and interpersonal functioning was 
clinically characterized as being only slightly impaired.  
Moreover, the examiners at all of the veterans recent VA 
examinations (August 1993, January 1997, and January 1998) 
characterized the functioning impairment due to his PTSD as 
being "mild."  Although social and industrial impairment was 
not specifically addressed by all the examiners, the Board 
finds the dearth of abnormal findings made during each VA 
examination, and the January 1998 characterization 
significant.  (The abnormal mental status findings were as 
follows:  in August 1993 he was moderately tense, moderately 
apprehensive, and his mood was depressed; in January 1997 he 
tended to ramble when he spoke, and after three minutes he 
could not remember the 3 words he was asked to remember; he 
had difficulty with concentration, and his abstractions were 
concrete; and in January 1998 his mood was mildly anxious, 
his affect was somewhat constricted but generally 
appropriate, his memory was mildly impaired, and 
concentration was mildly impaired.)  Given the abnormal 
mental status findings, especially those where the veterans 
problems were described as moderately disabling, the Board 
finds that the evidence of record strongly suggests that the 
January1998 characterization of slight impairment equates 
to no more than moderate social and industrial 
impairment.  

The Board finds these characterizations significant in light 
of the old criteria used to rate PTSD symptomatology.  Under 
the older rating criteria, a 10 percent rating requires that 
PTSD symptoms result in symptoms of "moderate strength or 
intensity.  VAOPGCPREC 9-93, 59 Fed. Reg. 4753 (1993).  
Additionally, an increased 30 percent rating requires that 
PTSD symptoms result in "definite" industrial impairment.  
Id.  The term "definite" has been defined as meaning 
"distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large."  Id.  
Consequently, a 10 percent evaluation is to be assigned when 
the symptoms result in impairment that is less than 
"moderately large."  Id.  Taking the common understanding of 
these terms as explained in VAOPGCPREC 9-93, the Board 
construes the characterizations of moderate and slight 
as being significantly less in intensity than moderately 
large.  Id.  So much so that the veterans PTSD symptoms 
are best described as no more than of moderate strength or 
intensity, and thereby warranting no more than the 
currently assigned 10 percent rating.  Id.  

Moreover, while the veteran has described his symptoms as 
causing increasingly severe impairment, no one with medical 
expertise has adopted this characterization.  Additionally, 
none of the descriptions otherwise provided in the record 
suggests greater impairment due to psychiatric symptoms.  The 
Board notes that a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the 
veteran's statements as to the severity of his PTSD 
(including his personal hearing testimony, statements to VA 
examiners, and written statements filed with the RO) are not 
probative because a lay person (i.e., a person without 
medical expertise) is not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Board 
recognizes that the veteran has described problems with 
depression, anxiety, social isolation, memory, and 
concentration.  However, after clinical evaluation, these 
problems have been characterized as mild and/or slight.  
Additionally, the clinical evidence of record indicates that 
his speech, insight, and judgment are all adequate.  
Therefore, the Board finds that the absence of these 
difficulties, when considered alongside the fact that 
symptoms he indeed experiences are only moderately 
disabling, leads to a conclusion that the veterans 
impairment under the old rating criteria is no more than 
mild.  An increased rating under these criteria is not 
warranted.

Turning next to the criteria that became effective in 
November 1996, the Board finds that an increase above the 
10 percent rating assignable under the old criteria is not 
warranted under the new.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  As noted 
above, these are not generally characteristics of the 
veteran's disability.  Although he has had problems with a 
depressed affect, a tense mood, and mild memory loss, the 
record on appeal is devoid of evidence of his having 
suspiciousness, panic attacks, or chronic sleep impairment.  
Moreover, the problems the veteran reported with affect, a 
tense mood, and mild memory loss have not caused a reduction 
in work efficiency or ability to perform occupational tasks 
as contemplated by the rating criteria for a 30 percent 
rating.

Lastly, the Board notes that the veteran himself has 
indicated that he has been capable of tending to all of his 
daily needs, and that he spends his days socializing with 
friends and family.  While the veteran no doubt has had some 
difficulty in establishing and maintaining effective work and 
social relationships, such difficulties do not rise to the 
level contemplated by the criteria for a 30 percent rating.  
His difficulties, while bothersome, do not appear from the 
record to cause impairment beyond that contemplated by the 
currently assigned 10 percent rating.  This is particularly 
so given the veterans ability to interact with family and 
friends, and to perform daily activities.

Given the discussion above, the Board finds that the 
veteran's symptoms are best approximated by the criteria for 
a 10 percent rating, whether evaluating his case under the 
old or new criteria.  See 38 C.F.R. §§  4,7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  Therefore, the preponderance of the 
evidence is against the assignment of a rating higher than 
10 percent for the veterans service-connected psychiatric 
disability.


ORDER

An increased rating for PTSD is denied.


REMAND

Turning next to the issue of an increased rating for the 
veterans service-connected empyema and residuals of a 
thoracotomy, the Board observes that the schedular criteria 
by which problems affecting respiration, like empyema, are 
rated changed during the pendency of his appeal.  See 61 
Fed.Reg. 46720 (1996) (effective Oct. 7, 1996).  As noted 
previously, the United States Court of Veterans Appeals 
(Court) has held that, where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran should be applied, unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990).  Because Congress has not provided otherwise in this 
particular instance, the Board concludes that the veteran 
should be afforded the opportunity to have his claim reviewed 
under the most favorable version of the applicable rating 
criteria.

The Court has also held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the Statement of the Case (SOC) 
fulfills the regulatory requirements.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993); 38 C.F.R. § 19.29 (1998).  If not, 
the matter must be remanded to the RO to avoid prejudice to 
the veteran.

The veteran in this case has not yet been notified of the 
change in applicable law.  See supplemental statements of the 
case (SSOCs) dated in May 1997 and February 1998.  Moreover, 
although the record on appeal shows that the veteran was 
examined following the change in law, the information 
elicited at this VA examination is insufficient to rate his 
service-connected empyema under both the new and old law.  
See January 1997 VA examination. 

Therefore, because the veteran has not had an opportunity to 
present evidence and/or argument on the application of the 
new versus the old rating criteria, because the SOC and 
SSOCs issued did not contain a summary of the new criteria, 
with appropriate citations, and a discussion of how the new 
criteria affect his claim, because no thorough and 
contemporaneous examination of the veteran was conducted, and 
because VA examination reports of record do not contain a 
full description of the factors pertaining to the new 
criteria, the Board will remand the claim to avoid the 
possibility of prejudice.  38 C.F.R. §§ 3.327, 4.2, 19.9 
(1998).  See also Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 

5 Vet.App. 367 (1993); Waddell v. Brown, 5 Vet.App. 454 
(1993); Caffrey v. Brown, 6 Vet.App. 377 (1994) (governing 
regulations provide that VAs duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment); 38 C.F.R. § 3.326 (1998).

Finally, the Board notes that the March 1994 rating decision 
from which the veteran appealed referred to the veterans 
service-connected disability as including emphysema.  If 
this was meant to be a re-assessment of what was previously 
described as empyema due to pneumonia with residuals of a 
thoracotomy, the RO should clarify this point on remand.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of recent treatment for his 
service-connected disability that has not 
already been made part of the record and 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1998).

2.  After the above development has been 
completed, the RO should schedule the 
veteran for an examination to assess the 
current severity of his service-connected 
disability.  (The RO should clarify for 
the examiner the nature of the 
disability(ies) it views as part of the 
veterans service-connected problem.)  
The claims folder and a copy of this 
remand should be made available for the 
examiners review.  Testing necessary to 
apply pertinent rating criteria should be 
conducted.  Clinical findings should be 
elicited so that both the old 

and new rating criteria may be applied.  
If problems other than those contemplated 
by the criteria for respiratory disorders 
are identified, such as a thoracotomy 
scar, for example, this should be noted, 
and findings necessary to rate any 
disabling residuals should be made.

3.  The RO should take adjudicatory 
action on the veterans claim of 
entitlement to an increased rating.  
Adjudication should take into account 
both old and new rating criteria.  If any 
benefit sought is denied, a SSOC should 
be issued.  The SSOC should contain a 
summary of any new evidence relating to 
the issue on appeal, a summary of the 
applicable laws and regulations, 
including the new schedular rating 
criteria, with appropriate citations, and 
an explanation of how such laws and 
regulations affect the ROs decision. 

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
